PER CURIAM:
On June 22, 1979, Cassie Zicafoose, while driving an automobile owned by Roger Zicafoose, struck a pothole on Route 33 in Greenbrier County. She was returning home from work around 4:00 p.m., and the weather conditions were wet and rainy. The claimant seeks damages in the amount of $70.00.
The State of West Virginia neither insures nor guarantees the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the respondent to be found liable, it must first have had either actual or constructive knowledge of the defect in the roadway. Davis v. Dept. of Highways, 11 Ct. Cl. 150 (1977). The evidence in this case is not sufficient to establish actual or constructive knowledge on the part of the respondent, and, accordingly, the claim must be denied.
Claim disallowed.